                        Case 20-23284-AJC        Doc 21      Filed 12/14/20    Page 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
In re:
ROY CESAR TERAN,                                              Case No: 20-23284 AJC
       Debtor.                                                Ch 7
                                       /

     EX PARTE MOTION FOR EXTENSION OF TIME TO CORRECT FILING DEFICIENCIES

          COMES NOW the Debtor, ROY CESAR TERAN, by and through undersigned counsel and files this

Motion for Extension of Time to Correct Filing Deficiencies and as grounds therefore states as follows:

          1. The instant case was filed Pro Se on December 4, 2020.

          2. Debtor retained undersigned on December 10, 2020.

          3. The Clerk of Court filed a Notice to Debtor of Deadline to Correct Filing Deficiencies and gave the

Debtor until December 18, 2020 to correct the deficiencies [DE 11].

          4. Undersigned will be unavailable December 24, 2020 through January 5, 2020 [DE 17].

          5. There is a hearing on Debtor’s Emergency Motion for Conversion from Case Under 7 to Case Under

Chapter 13 on December 23, 2020.

          6. Debtor requests a twenty (20) day extension of time through January 7, 2021 in order to complete the

schedules and required information.

          WHEREFORE, undersigned counsel respectfully requests that this Court enter an Order Extending the

Deadline to correct the filing deficiencies for twenty (20) days and grant any other relief it deems just and

proper.

          I HEREBY CERTIFY, that on this 14th day of December 2020 a true and correct copy of the foregoing

has been sent via ECF to Ross R. Hartog, Trustee and to all parties on the service list.

                                              Law Offices of Samir Masri
                                              901 Ponce De Leon Blvd, Suite 101
                                              Coral Gables, FL 33134
                                              Tel. (305) 445-3422

                                              By:      s/ Samir Masri
                                                    Samir Masri, Esquire
                                                    FBN #145513
